Citation Nr: 0029101	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the 
lumbosacral spine as a result of medical treatment in 1992 by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1999 by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In June 1999, the veteran filed a notice of 
disagreement, and a statement of the case was issued that 
same month.  The veteran filed a substantive appeal in July 
1999.

FINDING OF FACT

There is no competent evidence that VA medical treatment of 
the veteran's complaints of back pain in February and March 
1992 caused additional disability of the lumbosacral spine or 
involved carelessness, negligence, lack of proper skill, 
error in judgment, or similar fault.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the lumbosacral spine as a result of VA medical treatment in 
1992 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the veteran 
filed his claim after October 1, 1997, the amendments to the 
law apply to his case. 

In determining whether additional disability resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of VA hospitalization or 
medical or surgical treatment, the following considerations 
will govern: it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith; and the mere fact that 
aggravation occurred will not suffice to make the additional 
disability  compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2).  

The Board notes that on October 30, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the requirement that a claimant 
for VA benefits submit a "well grounded" claim.  H.R. 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).  The 
Board finds that 38 U.S.C.A. § 5107, as amended, is more 
favorable to claimants than the prior law and must, 
therefore, be applied to the instant case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-3 (1991).  The statute, as 
amended, provides that the claimant has the burden of proof.

The record reveals that VA X-rays of the veteran's 
lumbosacral spine in February 1992 showed mild vertebral 
spondylosis.  The veteran was seen at a VA outpatient clinic 
in February 1992.  He complained of dull back pain, for which 
he had received no treatment.  On examination, his back was 
non-tender to percussion; straight leg raising was positive 
at 75 degrees, bilaterally.  The assessment was lumbosacral 
back pain.  The treating physician prescribed a trial of 
ibuprofen.

The veteran returned to the VA clinic in March 1992.  At that 
time, he indicated that his back pain was better, and it was 
noted that he got good relief with Motrin, which he took on 
an as needed basis.  The prescription of ibuprofen was 
renewed.

There is no indication in the record that the veteran has 
recently received VA medical treatment for back complaints.

In written statements submitted in support of his claim, the 
veteran has said that ibuprofen makes his back pain go away 
and, consequently, when he is working, he hurts his back 
more.  There is no evidence, however, that any VA physician 
has prescribed medication for the veteran's back complaints 
since March 1992, and the Board assumes that, since then, the 
veteran has continued to obtain ibuprofen or Motrin on his 
own.

The Board will assume that, as the veteran has alleged, he 
has more back pain at the present time than he did in 1992 
and that the back abnormality or disorder which he had in 
1992 has increased in severity.  However, there is no 
competent evidence that any additional disability of the 
lumbosacral spine which has occurred since March 1992 is the 
result of medication prescribed by a VA physician in February 
and March 1992 for back pain.  Moreover, there is no 
competent evidence that the prescription of medication in 
February and March 1992 by a VA physician involved an error 
in judgment, negligence, carelessness, or lack of proper 
skill.  To the contrary, the only evidence in support of the 
veteran's claim is his own statements, which, by their terms, 
do not even assert that the VA physician was negligent or 
made an error in judgment by prescribing medication for the 
veteran's back pain in 1992.  In any event, as a layman, the 
veteran is not qualified to offer an opinion or present 
competent evidence on a question of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In the 
absence of any competent evidence in support of the claim, 
the Board concludes that the veteran has not met his burden 
of proof and entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the back 
is not established.  

The amendment to 38 U.S.C.A. § 5107 signed by the President 
on October 30, 2000, provides that:  VA shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits; VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought; and VA may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  In 
the veteran's case, the Board finds that, because, in this 
decision, it has been assumed that he has had additional 
disability of the lumbosacral spine since 1992, no useful 
purpose would be served by an examination of his back, and 
there is no reasonable possibility that an examination of his 
back at this time would aid in establishing entitlement to 
compensation under 38 U.S.C.A. § 1151.  Therefore, the Board 
finds that no further assistance to the veteran is required 
to comply with VA's duty to assist him under 38 U.S.C.A. 
§ 5107(a).


ORDER

The appeal is denied.


REMAND

An appeal from an agency of original jurisdiction to the 
Board consists of a timely filed notice of disagreement in 
writing, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.

A rating decision in February 1999 denied the veteran's claim 
of entitlement to service connection for a back disorder.  A 
statement which he submitted in April 1999, alleging that 
lifting heavy objects while he was on active duty caused 
"wear on my back", may be read as indicating disagreement 
with the denial of service connection for a back disorder and 
thus constitutes a notice of disagreement.  See 38 C.F.R. 
§ 20.201; Gallegos v. Gober, 14 Vet. App. 50, 58 (2000).  

Under the circumstances, the record shows that the veteran 
has effectively initiated an appeal from the rating decision 
of February 1999.  Appropriate action, including issuance of 
a statement of the case, is therefore necessary with regard 
to the issue of entitlement to service connection for a back 
disorder.  38 C.F.R. § 19.26.  Although the Board in the past 
has referred such matters to the RO for appropriate action, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the issue of entitlement to service connection 
for a back disorder is hereby REMANDED to the RO for the 
following actions:

The RO should take appropriate action 
under 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran from 
the rating decision which addressed 
service connection for a back disorder.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 



